Citation Nr: 1612411	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to April 2006.  She had prior service in the National Guard from February 1996 to September 2007, including a period of active duty for training (ACDUTRA) from May 1996 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently resides with the RO in New Orleans, Louisiana.

In November 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for sinusitis, the Board has rephrased the issue as entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board notes that in a December 2013 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD).  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the Board's November 2013 remand, the issues of entitlement to a temporary total rating based upon convalescence and service connection for mental condition to include a chronic adjustment disorder with anxious and depressed mood were referred to the agency of original jurisdiction (AOJ) for initial action.  The record does not reflect that the RO has adjudicated these claims.  Therefore, they are again referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A respiratory disability, including sinusitis and allergic rhinitis, was not present during the Veteran's period of active service or for years thereafter, and is not etiologically related to her active military service. 


CONCLUSION OF LAW

A respiratory disorder, including sinusitis and allergic rhinitis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Veteran was also provided VA examinations for her claimed respiratory disability in November 2013 and an independent medical examiner reviewed the claims file and provided an opinion in July 2014.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for a respiratory disability, to include sinusitis and allergic rhinitis.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that she has sinusitis, which developed during her active military service.

June 1996 service treatment records during the Veteran's period of ACDUTRA note that the Veteran complained of a cough, sinus congestion and headaches.  A July 1996 record from the same period of ACDUTRA notes that the Veteran was seen for complaints of a runny/stuffy nose, headache and a history of sore throat.  A diagnosis of possible (?) sinusitis was given.  She was never given a definitive diagnosis of a chronic respiratory disability during her active military service, including her period of ACDUTRA.  During a Medical Evaluation Board proceeding in June 2007, during the Veteran's National Guard service, she was diagnosed with chronic sinusitis.

The post-service medical evidence of record shows that the Veteran has been diagnosed with forms of sinusitis and allergic rhinitis.  However, they do not indicate that the diagnoses were related in any way to the Veteran's active military service.  

In this regard, June 2007 private treatment records note that physical examination of the Veteran was remarkable for rightward deviated nasal septum and a scarred right tympanic membrane.  In August 2007, her problem list included moderate/severe persistent, perennial, allergic rhinoconjunctivitis; deviated nasal septum; eustachian tube dysfunction; and reactive airway disease-uncertain diagnosis of asthma.  CT scan of the paranasal sinuses was abnormal, specifically showing occlusion, mild inflammation of the left maxillary and left sphenoid sinus, and prominence of adenoid tissue.  An ENT consultation was recommended.  September 2007 records indicate that the Veteran had undergone allergy testing and was found to have numerous allergies.  It was also noted that she had a history of chronic rhinosinusitis, headaches, and facial pressure and pain.  CT report showed that she had some osteomeatal complex obstruction and maxillary sinus disease.  She was diagnosed at that time with chronic rhinosinusitis; allergic rhinitis.  

In addition, VA outpatient treatment records from the VA Medical Center in Alexandria show that in July 2010, the Veteran reported chronic sinus drainage.  She denied using a daily nasal steroid, and noted that she was going to have sinus surgery, but she lost her insurance.  She was diagnosed with chronic sinusitis in March 2011.  She was seen in the ENT clinic in May 2011, reporting a history of sinus problems.  It was noted that she advised to undergo surgery, but the records regarding this were vague and no CT scan was available for review.  

The Veteran was afforded a VA examination in November 2013.  She reported that she experienced congestion and runny nose, mucous discharge from her eyes, sneezing and itching.  She indicated that she was taking Loratadine once a day or
Loratadine with the decongestions.  She also reported that upon waking, her face was swollen around her eyes.  She also claimed that she had been treated for sinus infections, with antibiotics (Amoxicillin) and cortisone shots.  She noted that she was allergic to grass, some tree barks and dust.  The examiner diagnosed allergic rhinitis, but noted that the Veteran did not have nasal sinuses.  CT scan of the sinuses at that time revealed that frontal sinuses were absent developmentally; ostiomeatal complex appeared patent; the ethmoid, sphenoid and maxillary sinuses
appeared clear; the bony nasal septum was midline; and there was normal
variant of the left concha bullosa.

In a February 2014 addendum, the examiner opined that the Veteran does not have a chronic sinus condition.  In rendering her rationale, she noted that in reviewing the service treatment records it is noted that while the Veteran was in the Reserves she was treated in June 1996 for nasal discharge and headache.  In July 1996 there was a diagnosis of "?sinusitis."  Nothing follows until the Veteran complained of "sinus problems."  She stated that she had been seeing a civilian doctor for "shortness of breath and wheezing," which are not symptoms of sinus infection.  The Medical Evaluation Board proceedings in June 2007 reveals that the Veteran was taking Zyrtec and Flonase for allergies and labels the Veteran with chronic sinusitis although there just isn't any evidence in the service treatment records that would cause one to diagnose "chronic sinusitis."  Furthermore, the sinus CT's that were performed in November 2013 at Shreveport VA reveal clear sinuses, patent ostiomeatal complexes, which are the openings from the sinuses to the pharynx, and
developmentally absent frontal sinuses.  The examiner also noted that the Veteran does not carry a diagnosis of sinusitis or allergic rhinitis at the VA Medical Center in Shreveport, LA.

In a January 2014 statement, private physician, C.D.S., noted that he had been following the Veteran for several years for her diagnosis of chronic sinusitis, and opined that her condition was more likely than not due to her work in a warehouse at Camp Beauregard from 2003 to 2006.  Dr. C.D.S. did not provide a rationale for his opinion.

VA obtained an independent medical opinion in July 2014.  The examiner concluded that it is less likely than not that the Veteran's claimed sinusitis was incurred, caused by, aggravated by and/or related to her time in military service because of the lack of supportive medically-based, clinical evidence in the active duty and presumptive period medical records relating to sinusitis and the current normal appearance and clinical symptomatology of the parasinus region and upper respiratory tract.  The examiner noted further that it is at least as likely as not that the Veteran experienced tenderness to palpation (TTP) of the maxillary and frontal sinuses in service, and because she was treated with antibiotics and a decongestant/expectorant, it is likely that she presented with cold-like symptoms, which were acute, transient and self-limiting.  She noted further that there was no medically-based, clinical evidence to support a diagnosis of nasal sinusitis based on the November 2013 CT scan and the November 2013 sinus examination.  The examiner also noted that June 2007 private treatment records provide medically-based, clinical evidence to support allergies to trees, cypress, grasses, dew, molds, cats and dust mites, and the Veteran was placed on Elavil at that time.  Therefore, she opined that it is as least as likely as not that the Veteran has allergies to her civilian environmental exposures.  The examiner did not opine that the Veteran's allergies were related to her active military service.

There is no other evidence of record showing that a respiratory disability, including sinusitis and allergic rhinitis, diagnosed several years after active service, is related to the Veteran's active military service, including her period of ACDUTRA.

The Veteran's report of a continuity of respiratory problems, in the form of a runny nose, congestion, coughing, sore throat and headaches, etc., since military service is competent evidence of a continuity of symptomatology.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that she is not competent to relate her symptomatology to her current respiratory disability, as it would require medical expertise to say that the current respiratory disability, identified many years after service, is the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of her current respiratory disability.  38 C.F.R. § 3.159(a)(1),(2) (2015).  Furthermore, as noted above, there is no competent medical evidence of a chronic definitively diagnosed respiratory disorder during any period of active duty service, or for many years after her discharge.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Both the November 2013 VA examiner and the July 2014 independent medical examiner who reviewed the claims file have opined that the Veteran does not have a currently diagnosed respiratory disability related to service.  As noted above, there is no contrary medical opinion of record, besides the January 2014 private medical opinion noted above, which the Board has found to be lacking in probative value for the reasons stated above.  The examiners considered the Veteran's in-service and post-service medical record, and provided a clear rationale for their opinions.  Therefore, the Board finds the November 2013 VA examination and opinion and the July 2014 independent medical opinion to be a thorough and adequate basis upon which to base a decision with regard to the Veteran's claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2014).



ORDER

Service connection for a respiratory disorder, to include sinusitis and allergic rhinitis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


